Title: To George Washington from Robert Howe, 5 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West Point 5th June 1781
                        
                        The inclosed Returns of the Provision Endowments of each Work would have been sent your Excellency yesterday
                            had I not hoped for the Honor of seeing you—The Quantity is too small, but our Magazine will not admit of a farther
                            supply at present—The Moment it can be done, it shall.
                        I have examin’d the Magazine & the Ammunition is much expos’d to Injury—I am sorry to add that our
                            Work is at a Stand for Want of Nails or Iron shods to make them—I have written to Col. Pickering in the most pressing
                            terms upon the Occasion, & would be glad if your Excellency would also speak to him—Tho’ I doubt not his every
                            possible Exertion. I am Dear sir with the greatest Respect your Excellency’s most obedient servant
                        
                            Robert Howe

                        
                    